Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/6 through 6/6.  See MPEP 608.2 (V) (t).    

             Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.          Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nakaya et al. (20090038384 A), hereinafter Nakaya. Regarding claim 1, Nakaya teaches a working machine 10 to which a harness (40, 40) that is wearable over a shoulder (sh) of a user (Ma) is attachable, the working machine comprising: an operation rod 12; a tool 14 disposed on a front portion of the operation rod; a prime mover 13 configured to drive the tool; a first harness connector 42 disposed frontward of a center of gravity (as the center of gravity of the machine tool 10 is close to the center of the body of the user, or Cm, in a width direction; Fig. 4) of the working machine and configured to be connected to a first end 41 of the harness (40, 40); and a second harness connector disposed rearward of the center of gravity of the working machine and configured to be connected to a second end 43 of the harness opposite to the first end, wherein in a side view of the working machine, the center of gravity of the working machine is positioned on a first harness connector side (defined by the sides extending from the connector 42 to the midpoint along line CL at the central gravity or slightly behind the central gravity towards the pedestals 22, Fig, 4) with respect to a plane that passes through a midpoint (defined by the point along line CL slightly behind the center of gravity towards the pedestal 22) of a line (CL) connecting the first harness connector 42 with the second harness connector and is perpendicular to the line connecting the first harness connector 42 with the second harness connector. It should be noted that the midpoint could be any point between the first harness connector and the second harness connector. See Figs. 1-4 in Nakaya. 
             Regarding claim 2, Nakaya teaches everything noted above including that the second harness connector (Fig. 4) is disposed in a vicinity of a rear end of the working machine.  
            Regarding claim 4, Nakaya teaches everything noted above including a loop handle 32 is disposed on the operation rod 12, the loop handle configured to be gripped by a user, and the first harness connector 42 is disposed rearward of the loop handle 30.  
            Regarding claim 5, Nakaya teaches everything noted above including a grip (31, 70; as a segmented grip) is disposed rearward of the loop handle 32 on the operation rod 1, the grip (431, 70) configured to be gripped by the user, and the grip comprises the first harness connector 42.  

Claim Rejections - 35 USC § 103
      4.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



5.       Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (DE 202013103750 U1) in view of Hurley (2010/0031515 A1) and  Nakaya. Regarding claim 1, Hitachi teaches a working machine to which a harness 5 that is wearable over a shoulder of a user (Fig. 2) is attachable, the working machine comprising: an operation rod 1; a tool 2 disposed on a front portion of the operation rod; a prime mover (defined as an electric motor within the battery side housing 3) configured to drive the tool 2; a first harness connector 4 disposed frontward of a center of gravity (which is adjustable with the weight unit 14 and screw 15 within the hole section 7 of the housing 3; Figs. 4-5D) of the working machine and configured to be connected to a first end of the harness 5. It should be noted that the center of gravity could be adjusted to be positioned in between the rear of the housing 3 and close to the first harness connector 4 or a first harness connector side. Hitachi also teaches the center of gravity of the working machine is inherently rearward of the end of the housing 3; wherein in a side view of the working machine, the center of gravity of the working machine (which could be adjusted in a manner that the center of gravity is positioned on the side of the first harness connector)) is positioned on a first harness connector side with respect to a plane that passes through a midpoint of a line connecting the first harness connector 4 with the rear end of the housing and is perpendicular to the line connecting the first harness connector with the rear end of the housing. See Figs. 1-6 in Hitachi. Hitachi does not teach a second harness connector disposed rearward of the center of gravity of the working machine and configured to be connected to a second end of the harness opposite to the first end. However, Hurley teaches that a working machine including a harness 18 that is wearable over a shoulder of a user 144 is attachable, the working machine comprising: an operation rod 102; a tool 130 disposed on a front portion of the operation rod; a prime mover 12 configured to drive the tool; a first harness connector 34 disposed frontward of a control grip 30 and configured to be connected to a first end of the harness 18; and a second harness connector 34 disposed inherently rearward of the center of gravity of the working machine and configured to be connected to a second end of the harness 18 opposite to the first end. See Fig. 1 in Hurley. Nakaya also teaches that the central gravity of a working machine is located between a first harness connector 42 and a second harness connector at the rear end of the working tool. See Figs. 1-4 in Nakaya. It should be noted that central gravity in Hitachi’s working machine could be adjusted by the central gravity adjuster (14, 15) so the central gravity to be positioned between the first and second harness connectors as taught by Nakaya. It would have been obvious to a person of ordinary skill in the art to alternatively connect the second end of the harness of Hitachi’s working machine to a second harness connector at the rear end of the housing opposite the first harness connector, as taught by Hurley, in order to give the user flexibility to position himself or herself along the rear section of the working machine at the center of gravity of the working machine, as taught by Nakaya. 
           Regarding claim 2, Hitachi, as modified by Hurley, teaches everything noted above including that the second harness connector 34 (Fig. 1 in Hurley) is disposed in a vicinity of a rear end of the working machine.  
            Regarding claim 4, Hitachi teaches everything noted above including a loop handle 20 is disposed on the operation rod 1, the loop handle configured to be gripped by a user, and the first harness connector 4 is disposed rearward of the loop handle 20.  
            Regarding claim 5, Hitachi, as modified by Hurley, teaches everything noted above including a grip (4, 21; defined as a segmented grip) is disposed rearward of the loop handle 20 on the operation rod 1, the grip (4, 21) configured to be gripped by the user, and the grip comprises the first harness connector 4.  

6.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi in view of Hurley and Nakaya, and in further view of Nakagawak et al. (JP 2021070111 A), hereinafter Nakagawak. Regarding claim 3, Hitachi, as modified by above, teaches everything noted above including that the prime mover is a motor (as defined as an electric motor), the working machine further comprises: a housing 3 disposed on a rear portion of the operation rod 1; a battery pack 301 (which can be removably installed) configured to be detachably attached to a rear portion of the housing 3 and supply electric power to the motor. Hitachi, as modified by above, teaches that the second harness connected is connected to the rear end of the machine tool which in this case is a battery back structure. Hitachi, as modified by above, does not explicitly teach a battery guard configured to guard the battery pack from impact, and the battery guard comprises the second harness connector. However, Nakagawak teaches a battery guard 312 configured to guard a battery pack from impact, and the battery guard comprises a second harness connector which is connected to a harness 42A. See Figs. 3-4 in Nakagawak. It would have been obvious to a person of ordinary skill in the art to provide Hitachi’s machine tool, as modified by above, with the battery pack guard and harness connector, as taught by Nakagawak, in order to enable the harness to be attached the rear of the housing having a battery pack and also protect the battery pack. 

Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Ishikawa (2013/0247386 A1), Muchin et al. (8,534,515), Yoshida et al. (7,646,118), Kawamoto et al. )2002/0121262), Stretton et al. (3,781,991), Hogashi et al. (6,021,630) teach a working machine.

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  

June 2, 2022